COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00383-CV


Jim Herbert Hamilton Jr.                 §    From the 30th District Court

                                         §    of Wichita County (168,280-A)
v.
                                         §    March 20, 2014

Emil Pechacek                            §    Opinion by Justice Walker



                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.      It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

portion of the trial court’s judgment that dismisses Hamilton’s state law claims

against Pechacek.     We reverse that portion of the trial court’s judgment that

dismisses Hamilton’s § 1983 excessive-force claim against Pechacek in his

individual capacity and remand this case to the trial court for further proceedings

consistent with this opinion.



                                     SECOND DISTRICT COURT OF APPEALS

                                     By _________________________________
                                        Justice Sue Walker